Appeals by defendant (by permission) from two orders of the County Court, Nassau County (Vitale, J.), dated April 18, 1980 and October 31, 1980, respectively, denying his motions pursuant to CPL article 440 to *887vacate a judgment of conviction. Orders affirmed. The authority to sentence a convicted defendant rests solely in the discretion of the court. Therefore, any promise made by the prosecutor as to what sentence would be imposed if the defendant fulfilled certain conditions had no legal effect, and the defendant was not entitled, as a matter of law, to rely on it (see People v Selikoff, 35 NY2d 227, cert den 419 US 1122). In any event, we do not believe that the minimal assistance rendered by defendant to law enforcement authorities as of the time of the sentence constituted a fulfillment of the conditions imposed by the prosecutor. We have considered the other contentions made by defendant and have found them to be without merit. Gulotta, J.P., Cohalan, O’Connor and Thompson, JJ., concur.